Citation Nr: 9920617	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served in excess of 20 years active duty and 
retired in October 1995.  

This appeal originated from the Buffalo, New York Department 
of Veterans Affairs (VA) Regional Office (RO) which, in part, 
granted service connection for degenerative disc disease of 
the lumbosacral spine and for bilateral hearing loss.  In 
May 1997, the veteran's claim was transferred from the 
Buffalo, New York RO to the Roanoke, Virginia RO because he 
had moved to that state.  

A hearing was held on May 19, 1999, in Roanoke, Virginia, 
before the undersigned, who is a member of the Board and is 
rendering the determination in this claim and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp.1998)


REMAND

The veteran contends, in essence, that his degenerative disc 
disease of the lumbosacral spine and bilateral hearing loss 
are more severe than the current evaluations reflect.  

The RO's attention is directed to the decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) in the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995).  Therein, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1998) or 38 C.F.R. § 4.45 (1998).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The veteran's most recent VA 
examination of record was in September 1997.  This 
examination did not discuss pain on use as it related to 
flare-ups of the veteran's service-connected lumbosacral 
spine disorder. 

Second, the Court rendered a decision in Fenderson v. West, 
12 Vet. App. 119 (1999), distinguishing between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  The Court 
indicated that the distinction between an original rating and 
a claim for an increase is important in terms of determining 
the evidence that can be used to decide whether the original 
rating on appeal was erroneous and in identifying the 
underlying notice of disagreement (NOD) and whether VA has 
issued an adequate statement of the case (SOC) or 
supplemental statement of the case (SSOC).  The Court also 
discussed that in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  The 
Court also reiterated that in a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 
Vet.App. 35, 38 (1993).  The Court also made clear that its 
holding in Francisco v. Brown, 7 Vet.App. 55, 58 (1994), 
(which indicates that when an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance), is not applicable to the assignment of 
an initial rating for a disability following the award of 
service connection for that disability.  Since this is the 
veteran's initial claim and award for both his low back and 
bilateral hearing loss disabilities, and he has expressed 
disagreement with both evaluations, the RO should evaluate 
the claims with consideration of staged ratings consistent 
with Fenderson.   

Further, a review of the record reveals that when the veteran 
initially filed the aforementioned bilateral hearing loss 
claim in 1996, he was evaluated in accordance with the 
criteria set forth at that time in 38 C.F.R. §§ 4.85, 4.86, 
4.87,  Impairment of Auditory Acuity.  During the pendency of 
this appeal, effective June 10, 1999, there was a change for 
exceptional patterns of hearing impairment. See 38 C.F.R. 
§ 4.86.  During the veteran's Travel Board hearing, he stated 
that he had undergone an audiological examination in the last 
year and that this VA audiological examination revealed that 
his hearing had become worse.  The Court has held that where 
the law changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provides otherwise.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990).  Although the law is 
substantially unchanged, the veteran claims his hearing is 
worse and there is a change for exceptional patterns of 
hearing impairment, therefore, he should be afforded the 
opportunity to have his claim reviewed under the more 
favorable of the applicable criteria.

The Court has also held that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the Statement of the Case (SOC) 
provided the claimant fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29.  

Accordingly, this case is hereby REMANDED to the RO for the 
following:  

1.  The RO should obtain from the veteran 
the names and addresses of any private 
medical providers who have treated him 
for his service-connected lumbosacral 
spine disorder, then obtain copies of 
those records and associate them with the 
claims file.

2.  The RO should obtain and associate 
with the veteran's claims file copies of 
all VA treatment records from 1997 to the 
present pertaining to treatment or 
evaluation he received for his service-
connected lumbosacral spine disorder and 
bilateral hearing loss.  

3.  The RO should then schedule the 
veteran for a VA orthopedic examination 
for purposes of assessing the current 
severity of his service-connected 
lumbosacral spine disorder.  All 
indicated studies, to include range of 
motion testing in all directions (in 
degrees), X-ray examination and any other 
tests deemed necessary by the examiner, 
should be performed.  The veteran's 
claims file and a copy of this entire 
remand is to be made available to the 
examining physician for review in 
connection with the examination of the 
veteran so that the physician may review 
pertinent aspects of the veteran's 
medical history.  The examiner should be 
asked to determine whether the 
lumbosacral spine exhibits weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excessive fatigability or 
incoordination.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the lumbosacral 
spine is used repeatedly over a period of 
time.  This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
In addition, the examiner should comment 
on the effects of pain on the veteran's 
ability to pursue gainful employment.  

4.  The RO should schedule the veteran 
for a VA audiology examination, with 
audiometric studies, to determine the 
current severity of his service-connected 
bilateral hearing loss.  The veteran's 
claims file and a copy of this remand are 
to be available to the examining 
physician for review in connection with 
the examination of the veteran so that 
the physician may review pertinent 
aspects of the veteran's medical history.  

Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
requested development is completed.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

5.  The RO should review the veteran's 
claims to determine whether they may be 
granted.  If the benefits sought remain 
denied, the veteran should be provided 
with a SSOC, to include a detailed 
analysis of the reasons for the RO's 
determination, and afforded the 
appropriate period of time in which to 
respond.  The RO should reflect the old 
and new criteria regarding bilateral 
hearing loss (specifically 38 C.F.R. 
§ 4.86 Exceptional patterns of hearing 
impairment) in the SSOC and indicate 
which criteria most accurately reflects 
the veteran's symptomatology.  Since this 
is also an evaluation of an initial 
rating instead of an increased rating, 
the RO should consider the holding in 
Fenderson and consider staged ratings, if 
in order, for the veteran's service-
connected bilateral hearing loss and 
lumbosacral spine disorder.  Thereafter, 
in accordance with current appellate 
procedures, the claims file, to include 
all evidence received in connection with 
the requests herein, is to be returned to 
the Board for further appellate review. 

By its REMAND, the Board expresses no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted.  No action is required of the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


